Exhibit 10.6

FIRST AMENDMENT

TO

PURCHASE AND SALE AGREEMENT

TOWNPLACE SUITES AUSTIN NORTH TECH RIDGE

This FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) dated
effective August 31, 2017, is made by and between MB HOSPITALITY (AUSN), LP, a
Texas limited partnership (“Seller”), and CONDOR HOSPITALITY LIMITED
PARTNERSHIP, a Virginia limited partnership (“Purchaser”).

RECITALS

A. Seller and Purchaser entered into that certain Purchase and Sale Agreement
dated effective as of July 17, 2017 (the “Agreement”) in connection with the
sale of certain property described therein.

B. Seller and Purchaser desire to amend the Agreement as set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Purchaser do hereby agree that the
Agreement is hereby amended as follows:

1. Wherever used in this Agreement, the following terms shall have the meaning
set forth below:

“Purchase Price” shall mean the sum of Nineteen Million Seven Hundred Fifty
Thousand and No/100 Dollars ($19,750,000.00), subject to adjustment and
pro-rations as set forth in the Agreement.

“Closing Date” shall mean March 1, 2018.

2. All other terms and conditions of the Agreement not specifically modified or
supplemented by this Amendment shall remain unchanged and in full force and
effect, and the Agreement, as supplemented by this Amendment, is hereby ratified
and confirmed. This Amendment (a) shall be governed, construed and enforced
under the laws of the State in which the Property is located, (b) contains the
entire understanding of the parties with respect to the provisions of the
Agreement amended and supplemented hereby, (c) may not be modified except by a
writing signed by both parties and (d) shall be binding upon and inure to the
benefit of Seller and Purchaser, and their respective successors and permitted
assigns.

3. In the event of any conflict between the terms of the Agreement and the terms
of this Amendment, the terms of this Amendment shall control.

4. The parties agree that this Amendment may be transmitted between them
electronically and the parties intend that an electronically transmitted
Amendment containing either the original and/or copies of the signature of all
parties shall constitute a binding Amendment. This Amendment may be executed in
any number of counterparts, each of which shall be deemed to be an original
agreement and all of which when taken together shall be deemed to be one and the
same agreement.

 

1



--------------------------------------------------------------------------------

5. Capitalized terms used and not otherwise defined herein have the meanings set
forth in the Agreement.

[SIGNATURE PAGES FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has executed this Amendment as of the date set forth
above.

 

SELLER:

 

MB HOSPITALITY (AUSN), LP,

a Texas limited partnership

  By:   MB Hospitality (AUSN) GP, LLC,  

a Texas limited liability company,

its general partner

  By:  

/s/ Jeffrey T. Blackman

  Name:   Jeffrey T. Blackman   Title:   President

PURCHASER:

 

CONDOR HOSPITALITY LIMITED PARTNERSHIP,

a Virginia limited partnership

  By:   Condor Hospitality REIT Trust,     its general partner   By:  

/s/ Lauren E. Green

  Name:   Lauren E. Green   Title:   Vice President

[Signature Page]

First Amendment to Purchase and Sale Agreement – Townplace Suites Austin North
Tech Ridge